DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the C-rings or E-rings as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 7 recites for a single process but there is no description as to what constitute such single process. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites for a single process but it is unclear what would constitutes such single process. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP 2004 282047).
Nakamura shows the hot plate claimed including a body (2) having a heater (19), a plurality of first holes (4, 17) passing through the body, a plurality of proximity pins (11, 27) formed on the body, a plurality of second holes are formed in at least some of the proximity pins wherein the first and second holes are connected to each other wherein a vacuum is created inside the first and second holes as the hot plate is placed in a vacuum chamber (para 0086).
With respect to claims 2 and 3, Nakamura shows the proximity pins with the second holes that overlap with the first holes wherein the proximity pins (11) not having the second holes are not located on the first holes. 
With respect to claim 4, Nakamura shows the proximity pins are made of the same material as the body and are integrally formed with body. Also, see para 0079.
With respect to claim 7, Nakamura shows the method of providing the body (2) and the proximity pins that made of a first material including the first hole and the second hole that are integrally formed by single/machining process. Also, see para 0079. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2004 282047) in view of Yotsuya et al (JP 2004 253795) and Kim (KR 10 2006 007806).
Nakumura shows the hot plate claimed except for the proximity pins that are made of a different material from the body wherein the pins are fixed to grooves formed in the body by using C-rings or E-rings.
Yotsuya shows it is known to provide a hot plate with a plurality of proximity pins shown by the elements (17; see Figure 16) which are made of different material from a hot plate body (2) wherein the pins are fixed to grooves formed in the body by press-fitting the elements therein. Also, see para 0073-0075.  
Kim shows it is known to provide a plurality of proximity pins wherein the pins are further provided with fitting rings (15) which are shown as C-shaped or E-shaped inserted into a groove.
In view of Yotsuya and Kim, it would have been obvious to one of ordinary skill in the art to adapt Nakumura with the proximity pins that are made of different materials that provide a low thermal conductivity that would minimize heat affects by the pins wherein such pins can be alternatively provided in a groove of the body via a press-fitting manner including C-rings or E-rings that is known in the art so that the pins can be replaceable or interchangeable when damaged or as desired by the user. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2004 282047) in view of Eum et al (US 2016/0035601). 
Nakumura shows the heating apparatus claimed including a heating unit but does not show a cooling unit and a transfer robot which transfer a substrate from the heating unit to the cooling unit so that the operation rate of the heating apparatus is reduced. 
Eum shows a heating apparatus including a heating unit (550), a cooling unit (570), and a transfer arm/robot (530) that can transfer a substrate from the heating unit to the cooling unit. 
In view of Eum, it would have been obvious to one of ordinary skill in the art to adapt Nakamura with a cooling unit and a transfer robot/arm which can transfer a substrate from the heating unit to the cooling unit so that the heating or baking process of the substrate can be more efficiently performed by reducing the operation rate of the heating apparatus.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761